Citation Nr: 1636434	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Denver, Colorado, Regional Office.  

In July 2011, the Veteran testified at his local RO before a Decision Review Officer (DRO) and a transcript of the proceeding is of record.

On his September 2012 Appeal to Board of Veterans Appeals (VA Form 9), the Veteran requested to testify at a Board videoconference hearing in connection with the present appeal.  The hearing was scheduled but the Veteran failed to appear at the appointed time; however, in August 2016, the Board remanded the appeal to afford the Veteran another opportunity to testify in support of his appeal and to ensure he was provided adequate notice of the appointed time of such hearing.  

The RO verified the Veteran's mailing address and rescheduled him for a Board videoconference hearing and this notice was not returned nor does the record reasonably suggest that such notice was not mailed to the Veteran's last known correct address.  Nevertheless, the Veteran failed to report for this hearing and no request for postponement has been received and the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R. §§ 20.702, 20.703, 20.704 (2015).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO found there was insufficient evidence that the Veteran had any hearing impairment disability related to service, and the Veteran did not appeal the decision nor was new and material evidence received by VA within one year.  

2. Evidence associated with the claims file since the June 1981 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the bilateral hearing loss claim for service connection, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1981 rating decision, in which service connection for bilateral hearing loss was denied, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

2.  The criteria to reopen the service connection claim for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim for bilateral hearing loss, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran sought to reopen the service connection claim for bilateral hearing loss in a February 2010 communication to VA.

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A Jun 1981 RO decision initially denied the service connection claim for bilateral hearing loss, finding there was no evidence relating the claimed disability to military service or any event therein. The Veteran filed a notice of disagreement with this determination and the RO issued an appropriate September 1981 Statement of the Case.  The Veteran did not perfect appellate review of this determination nor was relevant new and material evidence received within one year of the determination.  Thus, the decision is final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the June 1981 RO decision became final as to the bilateral hearing loss disability, additional evidence has been associated with the claims folder.  The evidence includes the detailed and competent statements from the Veteran that, solely for the purposes of evaluating the new and material aspect of the claim, report exposure to in-service acoustic trauma(s) and experiencing the onset of hearing impairment symptomatology in-service, reflected in his July 2011 DRO hearing testimony.  See Justus, 3 Vet. App. 510.  

This evidence is "new" in that it was not before agency decision makers at the time of the June 1981 final denial of the service connection claim for a bilateral hearing loss, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran experiencing in-service acoustic trauma related to subsequent hearing impairment symptomatology or that relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claim for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The service connection claim for a bilateral hearing loss is reopened; to this extent, the appeal is granted.


REMAND

The May 2010 VA audiological examination opinion and July 2012 VA audiological addendum opinion are inadequate to evaluate the Veteran's hearing loss and tinnitus claims.  The provided opinions rely largely, if not entirely, on the absence of diagnosed hearing loss and/or tinnitus at the time of separation; however, this is not fatal to the claims, as evidence of a causal relationship between the claimed condition and military service may also support the claims.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, while relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service injury/symptomatology and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Therefore, the Board has no discretion and must remand the claims to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The most recent VA treatment records relevant to the Veteran's claimed disabilities are dated in November 2014.  Attempts to obtain updated treatment records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA hearing impairment, and tinnitus treatment and/or hospitalization records, dated since November 2014.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

The examiner is to diagnose all hearing impairment and tinnitus pathology present, if any.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) is related to or the result of the Veteran's active service, including artillery noise exposure;

(B) initially manifested during active service, within one year of separation from service.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's bilateral hearing loss, and tinnitus claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


